Citation Nr: 1036061	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 2004, 
for the award of service connection for hypertension.

2.  Entitlement to service connection for a bilateral eye 
disability, claimed as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to an initial compensable disability rating for 
hypertension.

4.  Entitlement to an initial compensable disability rating for 
erectile dysfunction. 

5.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from RO decisions dated in August 2004, December 2005, and 
March 2008.  The appeals have been consolidated under the docket 
number above for administrative purposes.

The Veteran presented sworn testimony before the undersigned 
Veterans Law Judge during a July 2010 hearing on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection for 
hypertension in February 2004.  

2.  The available evidence is against a finding that the 
Veteran's cataracts, which were surgically removed in the 1980s, 
were related to his subsequently-diagnosed diabetes.

3.  The Veteran requires continuous medication for control of his 
blood pressure and VA records indicate that in the past his 
diastolic blood pressure had risen as high as 110 without such 
medication.  

4.  The Veteran's erectile dysfunction is not associated with 
penile deformity.


CONCLUSIONS OF LAW

1.  An effective date earlier than February 23, 2004, for the 
award of service connection for hypertension, is not warranted.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

2.  Service connection for an eye disability, to include 
bilateral cataracts, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  The evidence supports a 10 percent disability rating for 
hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).

4.  A compensable disability rating for erectile dysfunction is 
not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection for hypertension 
should have been granted effective as of the grant of service 
connection for diabetes.  He also contends that his hypertension 
is severe enough to warrant a compensable rating and he points 
out that he requires daily medication for control of his 
hypertension.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The Veteran was provided with this information in connection with 
his claims for entitlement to service connection for 
hypertension, a bilateral ey7e disability, and erectile 
dysfunction in a March 2004 letter, prior to the initial 
adjudication of the service connection claims.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004); Grantham v. 
Brown, 114 F .3d 1156 (1997).  The VA is also required to inform 
the Veteran of how the VA assigns disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Review of the claims file shows that the Veteran was 
provided with this information in a March 2006 letter.  

The Board is cognizant that the Veteran's Social Security records 
have not yet been obtained for review.  However, we find that the 
issues addressed herein may be resolved without these records.  
The record on appeal currently contains ample evidence of the 
Veteran's blood pressure readings taken periodically during the 
appeal period, and confirmation of his prescription medications 
taken to control his blood pressure throughout the period of time 
at issue.  This information is sufficient to support the grant 
rendered below.  Because the Veteran receives all medical care 
for his hypertension and erectile dysfunction from the VA, it is 
extremely improbable that the records from the Social Security 
Administration would contain any additional information pertinent 
to the Veteran's hypertension or erectile dysfunction.  Thus, we 
will proceed with review of these issues, to include the grant of 
a compensable disability rating for hypertension without further 
delay.  

With regard to the effective date claim, because the issue 
involves when the Veteran's claim for the benefit sought was 
received by VA, the relevant evidence in this matter is already 
contained in the Veteran's claims file; thus any evidence 
collected by the Social Security Administration would either be 
duplicative of evidence already in his file or irrelevant to the 
question at hand.  As to the claim involving the Veteran's 
cataracts, the record is clear that the medical records 
reflecting the diagnosis and removal of the Veteran's cataracts 
have been destroyed in accordance with Ohio law.  There is no 
reason to believe that the Social Security Administration would 
have these records, as the Veteran apparently filed his claim for 
Social Security disability benefits many years after he filed for 
VA benefits.  Therefore, resolution of these matters prior to 
obtaining Social Security records is appropriate, as well, absent 
any indication whatsoever that there is a reasonable possibility 
these records could be relevant to these claims.  Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

As noted, the medical records reflecting the diagnosis and 
removal of the Veteran's cataracts have been destroyed.  The 
Veteran's treating ophthalmologist has provided a statement 
explaining that it is impossible to determine what type of 
cataracts the Veteran had without reference to these destroyed 
records, and that he does not recall the case.  The Veteran has 
not identified any additional source for this historical 
information.  Additionally, a VA examiner has confirmed the 
explanation of the Veteran's ophthalmologist that it is 
impossible to retrospectively determine what type of cataracts 
the Veteran had without reference to the destroyed records.  We 
therefore hold that there is no reasonable possibility that 
further assistance would substantiate the claim and that review 
of the record as it stands is appropriate.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Veteran's VA treatment records and VA compensation 
examinations have been obtained in support of the Veteran's 
claims.  He and his representative have presented relevant 
written argument in support of his claims and the Veteran has 
provided sworn testimony during a hearing on appeal.  We are 
satisfied that all relevant and obtainable evidence pertaining to 
the issues decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  Thus, the 
Board concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Laws and regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310.

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the assignment 
of the initial ratings for hypertension and erectile dysfunction 
following the initial awards of service connection for these 
disabilities, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the veteran's impairment throughout the entire period.  In this 
respect, staged ratings are a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability while 
the claim works its way through the adjudication process.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Analysis

An effective date prior to February 23, 2004, for the award of 
service connection for hypertension

The Veteran filed a claim for service connection for diabetes in 
March 2002.  Review of the claim document reveals that diabetes 
is the only disability he identified at that time.  After 
verifying the Veteran's service in the waters off the shore of 
Vietnam, service connection for diabetes was granted in February 
2003, effective in May 2001, the date that diabetes was added to 
the list of herbicide-related presumptive diseases.  The Veteran 
was notified of the grant in the same month.  

The Veteran next communicated with the VA in February 2004, when 
his representative submitted a claim for service connection for 
high blood pressure, among other disabilities, as secondary to 
diabetes.  The claim was subsequently granted and an effective 
date of February 23, 2004, was assigned, reflecting the date the 
Veteran's claim was received by VA.  The Veteran then perfected a 
timely appeal as to the effective date assigned.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  

In general, the effective date of an award based on an original 
claim for benefits is based on the filing of a claim for such 
benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. 
Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally 
awarded based on the date of receipt of the claim.  38 C.F.R. 
§ 3.1(r), 3.400.  Specifically with respect to a grant of 
secondary service connection, the governing regulation provides 
that the effective date will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  Ellington v. 
Peake, 541 F.3d 1364 (Fed. Cir. 2008).  All effective date 
determinations must be based upon the facts found, unless 
otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 
38 C.F.R. § 3.400.  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  

The applicable statutory and regulatory provisions require that 
VA look to all communications from the Veteran which may be 
interpreted as applications or claims--formal and informal--for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a).  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a).

In this case, the Veteran does not contend that he filed a claim 
for benefits for his hypertension prior to February 2004; he 
testified during the hearing on appeal that he had not filed an 
earlier claim.  Rather, he asserts that the hypertension should 
be considered part and parcel of his diabetes, as a disease which 
is secondary to diabetes.  Since service connection for diabetes 
was implemented effective in May 2001, application of his theory 
of the law would yield an equivalent effective date for the grant 
involving secondary hypertension.  Unfortunately, the law as 
interpreted by the courts does not support this theory.  Rather, 
the United States Court of Appeals for the Federal Circuit has 
addressed this question and held that a similarly-situated 
Veteran was not entitled to an effective date for secondarily 
service-connected conditions identical to that of the original 
condition.  Rather the date of claim for service connection for 
secondary conditions controlled the effective date to be 
assigned.  As provided by 38 C.F.R. § 3.400, an effective date 
can arise no earlier than the date on which veteran applied for 
benefits for the condition at issue.  Ellington v. Peake, 541 
F.3d 1364 (Fed. Cir. 2008).

We note as well that there is nothing contained in the claims 
file which could be interpreted as an informal claim for service 
connection for hypertension dated prior to February 2004.  

The preponderance of the evidence is thus against the Veteran's 
claim and the benefit sought must be denied.  February 2004 is 
the later of the dates representing the receipt of his claim and 
the date entitlement arose.  By application of the governing 
regulation, the correct effective date for the award is February 
23, 2004.  An earlier effective date must be denied.

Service connection for a bilateral eye disability

The Veteran contends that diabetes caused him to develop 
cataracts in both eyes, at a very early age.  

The evidence of record shows that he underwent a surgical 
procedure for the removal of bilateral cataracts at some point in 
the 1980s.  The ophthalmologist who performed the surgery has 
submitted a statement in March 2004 showing that the medical 
records reflecting the diagnosis and removal of the Veteran's 
cataracts had been destroyed, as the Veteran had not returned to 
that office for medical care in such a long time.  In the same 
statement, the ophthalmologist explained that although diabetes 
can cause cataracts, it is impossible to determine what type of 
cataracts the Veteran had without reference to these destroyed 
records.  

The Veteran was provided with a VA eye examination in October 
2005.  In the report, the VA examiner explained that the type of 
cataracts called "posterior subcapsular" are much more common 
and faster growing in diabetics.  He confirmed the statement made 
by the Veteran's own ophthalmologist to the effect that he was 
unable to determine what kind of cataracts the Veteran had 
without reference to the records reflecting the original 
diagnosis of the cataracts.  Following a clinical examination, 
however, the examiner noted that the Veteran had "very healthy 
eyes and the diabetes is not causing any intraocular problems, as 
there was no evidence or background of diabetic retinopathy in 
either eye.  Reports reflecting the Veteran's subsequent VA 
medical care confirm that fortunately the Veteran has not 
developed any diabetic eye complications.

During the July 2010 hearing, the Veteran explained that he 
believed his cataracts must have been the diabetes-related type 
because he had been so young when he had them, and also because 
he believed he had actually had diabetes for at least several 
years prior to receiving a doctor's diagnosis of diabetes.  He 
also testified that his VA doctors had told him his cataracts 
were likely caused by diabetes.

Upon review of this appeal, the Board is constrained to hold that 
the preponderance of the evidence is against the Veteran's claim 
that his cataracts were caused by diabetes.  It is very 
unfortunate that the medical records reflecting the original 
diagnosis and the surgical removal of his cataracts have been 
destroyed.  However, we must render the best decision possible 
with the evidence available.  In this case, the evidence simply 
does not support the Veteran's assertions that his cataracts were 
caused by diabetes.  The absence of the only evidence which would 
conclusively prove or disprove his claim is unfortunate, but does 
not in itself weigh against the claim.  However, the fact that 
the Veteran has not developed any other diabetes-related eye 
problems to this date, nearly twenty-five years after the 
cataract surgery, tends to weigh against his claim.  Although the 
Veteran testified that his VA doctors had told him his cataracts 
were likely caused by diabetes, no such medical opinion is 
reflected in his VA medical records.  Rather, the Board finds the 
explanation proffered by both the Veteran's own ophthalmologist 
and the VA examiner, that it is impossible to know the etiology 
of the Veteran's cataracts without the destroyed medical records, 
to be more convincing than the Veteran's recollection of a 
conversation which by its very nature was filtered through his 
own sensibilities and comprehension.  See Robinette v. Brown, 
8 Vet. App. 69 (1995) ("the connection between the layman's 
account, filtered as it was through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  The 
claim must therefore be denied.

We emphasize that although the claim for service connection for 
cataracts as secondary to service-connected diabetes is being 
denied, if the Veteran were to develop a diabetes-related eye 
disability such as diabetic retinopathy, in the future, he is 
free to file a claim for that benefit at that time.  As he 
fortunately does not have such a disability at this time, service 
connection for any eye disability would be inappropriate, but 
this denial in no way precludes a future claim.

A compensable disability rating for hypertension

As set forth above, service connection for hypertension was 
granted effective in February 2004.  His VA medical records 
reflect that he has been taking medication for the control of his 
blood pressure since prior to February 2004.  The report of the 
most recent VA examination in February 2010 shows that he gets 
good control of his blood pressure from his current medication, 
with no side effects from the medication.  

The criteria governing the evaluation of hypertension have 
remained unchanged throughout the time period at issue, as they 
pertain to the veteran's case.  [Note (3) to Diagnostic code 
7101, which provides that hypertension is to be rated separately 
from hypertensive heart disease and other types of heart 
disorders was added effective in September 2006, but does not 
apply to the veteran's case since he is not shown to have other 
types of heart disorders.]  Diagnostic Code 7101 provides ratings 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, is 
rated 10 percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more, is rated 20 percent 
disabling.  Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  
Note (1) to Diagnostic Code 7101 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  For 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104.

Review of the medical evidence of record shows that the Veteran 
has had active prescriptions for blood pressure medication 
throughout the entire period of time at issue.  He stopped taking 
his medication for a brief period of time in 2003, however, at a 
point when he and his physicians were attempting to identify the 
cause(s) of his erectile dysfunction.  According to a May 2003 VA 
medical report, his blood pressure was "around 110 with 
orthostatic dizziness."  Thus, the Board finds that in light of 
the evidence showing the Veteran requires continuous medication 
for control of his blood pressure and reasonable indication that 
his diastolic blood pressure might rise as high as 110 without 
such medication, the evidence supports the award of a 10 percent 
disability rating.  The appeal is therefore granted to this 
extent.  There is no evidence whatsoever of diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more to support a disability rating greater than 
10 percent, however, as his blood pressure is thankfully well-
controlled by his medication regimen.  There is thus no basis for 
the award of a staged disability rating in this matter.

A compensable disability rating for erectile dysfunction

Service connection for erectile dysfunction as proximately caused 
by the Veteran's service-connected diabetes was granted in 
December 2005.  A noncompensable disability rating was assigned 
and special monthly compensation for loss of a creative organ was 
awarded.  

Diagnostic Code 7522 provides that deformity of the penis with 
loss of erectile power is rated as 20 percent disabling.  38 
C.F.R. § 4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

Throughout the time period at issue, the lay and medical evidence 
shows that the Veteran suffers from erectile dysfunction, that he 
has tried medications and artificial aids, with partial to no 
success.  No medical or lay evidence indicates the presence of 
penile deformity, however.  In the absence of such deformity, a 
compensable disability rating is not warranted.  We note, 
however, that the Veteran is being compensated for loss of a 
creative organ, as special monthly compensation is in effect.  A 
separate compensable disability rating may not be assigned absent 
penile deformity under governing regulation.  The preponderance 
of the evidence is thus against the claim and the appeal must be 
denied.

Extra-schedular

The Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b).  There 
is no indication in the record that the schedular evaluations are 
inadequate to evaluate the impairment of the Veteran's earning 
capacity due to the disabilities at issue.  The veteran has not 
required hospitalization for hypertension or erectile dysfunction 
and the manifestations of the disabilities are not in excess of 
those contemplated by the schedular criteria, along with the 
special monthly compensation award.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  Thun v. 
Peake, 22 Vet. App. 111 (2008); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

An effective date earlier than February 23, 2004, for the award 
of service connection for hypertension is denied.

Service connection for a bilateral eye disability is denied.

An initial disability rating of 10 percent but no higher, for 
hypertension is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial compensable disability rating for erectile dysfunction 
is denied.


REMAND

A February 2010 VA treatment report reflects that the Veteran had 
filed a claim for Social Security disability benefits.  
Generally, the VA has a duty to consider the same evidence 
considered by that agency in making any decision regarding 
entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Because the VA report does not indicate what 
disabilities the Veteran is claiming render him unemployable 
before the Social Security Administration or provide further 
information about the Veteran's claim, the Board finds there is a 
reasonable possibility these records are relevant to the 
Veteran's PTSD claim.  Golz, supra.  Therefore, the Veteran's 
Social Security records should be obtained prior to further 
review of his VA appeal.

We note that the Veteran's service personnel records are 
unavailable.  Furthermore, the RO determined that he has not 
provided sufficient detail to verify his claimed stressor events.  
The Board disagrees and finds that additional development to 
confirm his stressor events is required.  The Veteran claims two 
separate stressors, both occurring in October 1966 when his ship, 
the USS Coral Sea, was docked in Subic Bay in the Philippines.  
He asserts that he and a team of men were detailed to help 
following a devastating fire on the USS Oriskany on October 27, 
1966.  He relates that he helped to handle the dead bodies and 
witnessed much carnage and devastation in the aftermath of the 
fire.  His second stressor involved shooting a man who was trying 
to climb aboard ship via the anchor chain, apparently several 
days after the Oriskany fire.

Historical sources confirm that the USS Coral Sea was at Subic 
Bay on October 27, 1966, when the Oriskany fire took place.  
There is no confirmation of the Veteran's participation in any 
fire-related events, however.  Given the available evidence and 
the limited time period involved, however, the Board is of the 
opinion that USS Coral Sea deck logs and other appropriate 
historical resources should be checked for any indication that 
the Veteran was detailed to help on the Oriskany.  Furthermore, 
similar sources should contain a record of a man being shot by 
those on guard duty during the same week.

IF either stressor event is verified for the record, a medical 
nexus opinion will be required to associate the Veteran's 
currently-shown PTSD with these events, as the medical evidence 
indicates that he experienced pre-service stressor events as 
well. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits, as well as 
the medical records relied upon concerning 
that claim.  38 U.S.C.A. § 5106.  

2.  The RO should contact the appropriate 
agency and request that the appropriate 
historical resources such as USS Coral Sea 
deck logs be searched for references to the 
Veteran being detailed to assist the USS 
Oriskany during or after the October 27, 
1966, fire on board that ship.  
Additionally, similar appropriate sources 
should be consulted for reference to a man 
being shot while attempting to climb the 
USS Coral Sea's anchor chain during the 
week following the fire.

3.  IF either stressor event is verified, a 
medical opinion as to whether the Veteran's 
currently-diagnosed PTSD is related to the 
verified event should be obtained.

4.  After the development requested above 
has been completed, to the extent possible, 
the RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


